Title: John Adams’ Credentials to the Massachusetts Constitutional Convention, 10 August 1779
From: Braintree, town of,Thayer, Ebenezer Jr.
To: 


     
      Braintree Augst. 10th, 1779
     
     The Inhabitants of the Town of Braintree, being Legally Assembled on the Ninth day of August instant, pursuant to Legall Warrants, made choice of the Honble. John Adams Esqr. to Represent them in a State Convention, appointed to be convened and held at Cambridge on the first day of September next, for the purpose of Framing a New Constitution.
     
      Attest Ebenr. Thayer junr Town Clerk
     
    